         Case 1:20-cv-00441-DAD-BAM Document 34 Filed 09/11/20 Page 1 of 2


 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     JUSTO CAMARENA, JR., et al.,                      Case No. 1:20-cv-00441-DAD-BAM
 8
                    Plaintiffs,                        ORDER DISCHARGING ORDERS TO
 9                                                     SHOW CAUSE
             v.
10                                                     (Doc. Nos. 25, 31.)
     C R BARD INCORPORATED, et al.,
11
                    Defendants.
12

13          On March 26, 2020, this case was transferred to this Court from the United States
14 District Court for the District of Arizona. (Doc. No. 6.) On July 22, 2020, counsel Steven

15 Schulte appeared at the Initial Scheduling Conference on behalf of Plaintiffs. (Doc. No. 23.)

16 However, a review of the docket and Court records indicated that Mr. Schulte had not

17 submitted a Petition by Attorney for Admission to Practice before the Eastern District or filed

18 an application for admission to practice pro hac vice despite appearing and participating in this

19 matter on Plaintiffs’ behalf. See Local Rule 180. Additionally, no information regarding
20 whether Mr. Schulte is a member of the State Bar of California had been provided.

21          Accordingly, on July 22, 2020, the Court issued an order to show cause why sanctions
22 should not be imposed for Steven Schulte’s failure to comply with the Local Rules and possible

23 unauthorized practice of law before the Court. (Doc. No. 25.) Mr. Schulte was permitted to

24 comply with the order by submitting a Petition by Attorney for Admission to Practice before

25 the Eastern District or filing an application for admission to practice pro hac vice and paying

26 the applicable fee and by registering for CM/ECF. (Id.) Mr. Schulte did not file a written
27 response, seek admission to practice before the Court, or otherwise respond to the Court’s July

28


                                                   1
         Case 1:20-cv-00441-DAD-BAM Document 34 Filed 09/11/20 Page 2 of 2


 1 22, 2020 order to show cause.

 2          Accordingly, on September 10, 2020, the Court issued an order to show cause requiring

 3 Mr. Schulte to appear before the Court via Zoom and show cause why monetary sanctions

 4 should not be imposed and/or this action should not be dismissed for failure to comply with the

 5 Local Rules, possible unauthorized practice of law before the Court, and failure to comply with

 6 the Court’s order. (Doc. No. 31.) Mr. Schulte was again permitted to comply with the order by

 7 submitting a Petition by Attorney for Admission to Practice before the Eastern District or filing

 8 an application for admission to practice pro hac vice. (Id.)

 9          On September 10, 2020, Mr. Schulte filed an application for admission pro hac vice,

10 paid the applicable fee, and registered for CM/ECF. (Doc. No. 32.) The Court issued an order

11 granting Mr. Schulte’s pro hac vice application on September 11, 2020. (Doc. No. 33) In light

12 of Mr. Schulte’s pro hac vice application, the Court will discharge the orders to show cause

13 issued on July 22, 2020, and September 10, 2020. The Court has expended unnecessary effort

14 to get Mr. Schulte to comply. Counsel is admonished against future wasting of judicial

15 resources.

16          Accordingly, IT IS HEREBY ORDERED that the Court’s Orders to Show Cause issued

17 July 22, 2020 (Doc. No. 25) and September 10, 2020 (Doc. No. 31) are HEREBY

18 DISCHARGED. No sanctions will be imposed and counsel is not required to appear before the

19 Court on September 29, 2020.
20
     IT IS SO ORDERED.
21

22     Dated:    September 11, 2020                        /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                   2
